Kane, J.
(concurring). While I agree that the order of Special Term should be affirmed, I arrive at that conclusion for entirely different reasons. Plaintiffs’ motion was to amend the complaint pursuant to CPLR 3025 (subd [b]), a motion which is addressed to the sound discretion of the court and is freely granted in the absence of laches and undue prejudice (see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3025:4, p 476). In the matter at hand, the factual situation arguably may entitle plaintiffs to the benefits contemplated by CPLR 203 (subd [e]). The cause of action set forth in the proposed amendment and the complaint “relates back” to the original action, but Special Term found that defendants would be prejudiced by granting of the motion. Such a finding of prejudice is supported by the record and can hardly be held to be an abuse of the broad discretionary powers vested in the court (see Albany Crane Serv. v Pettibone Mulliken Corp., 54 AD2d 794).